Citation Nr: 0717364	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to April 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The petition to reopen a claim of service connection for 
schizophrenia must be remanded for compliance with a recent 
decision from the United States Court of Veterans Appeals 
(Court).  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The 
Court held, in part, that the VA's duty to notify a claimant 
seeking to reopen a claim preciously denied includes advising 
the claimant of the evidence and information that was 
necessary to reopen the claim and that the VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  It was further held that the VA 
must, in the context of a claim to reopen, look at the basis 
of the denial in the prior decision and to provide a notice 
letter to the veteran that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found to be 
previously insufficient.  The notification letters provided 
to the veteran issued in connection with the veteran's claim 
to reopen the previously denied claim for service connection 
for schizophrenia do not comply with the Kent ruling.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Notice in compliance with Dingess/Hartman has not 
been provided to the veteran.  

This claim is therefore being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following action:

The RO should advise the veteran of what 
evidence would substantiate his request 
to reopen his claim for service 
connection for schizophrenia.  Apart from 
any other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the RO should comply with the 
Court's guidance in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claim and 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient.

The VCAA notification letter should also 
comply with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), such that the 
letter includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should ask the veteran to identify any 
outstanding and recent treatment records 
or any other relevant records held by any 
Federal department concerning his 
disability.

When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



